 

Exhibit 10.15

Pete Zorn

***

 

USA

 

Sent by email only: Pete.Zorn@albireopharma.com

 

26 September 2016

Dear Pete,

ALBIREO LIMITED (“ALBIREO”)

ALBIREO SHARE OPTION PLAN DATED 18 MARCH 2016 (AS AMENDED ON 18 APRIL 2016)
(“ALBIREO LIMITED PLAN”)

We write concerning the stock option to purchase 749,267 ordinary A shares of
€0.01 each in the capital of Albireo (“Albireo Option”) that were issued to you
by Albireo under the Albireo Limited Plan pursuant to the option certificate
(“Albireo Option Certificate”) dated 21 April 2016.

As you are aware, on 13 July 2016, Albireo, its shareholders and loan note
holders and Biodel Inc. (“Company”) entered into a definitive amended and
restated share exchange agreement (“Share Exchange Agreement”) pursuant to
which, subject to the satisfaction of certain conditions, the Company agreed to
acquire the entire issued share capital of Albireo (“Transaction”). As used in
this letter, the terms “Closing” and “Exchange Ratio” have the respective
meanings given to them in the Share Exchange Agreement. It is contemplated that,
effective at or immediately following the Closing, Company’s name will be
changed to Albireo Pharma, Inc.

In contemplation of the Transaction, and pursuant to the terms of the Share
Exchange Agreement, this letter constitutes a conditional offer (“Option Offer”)
made by Albireo and Company, on the terms set out herein, for the replacement
(as contemplated by rules 11.2 and 12.1 of the Albireo Limited Plan) of the
Albireo Option with a stock option (“Albireo Pharma Option”) exercisable for
common stock of the Company (“Company Common Stock”).

 

A.

Terms of Albireo Pharma Option

The number of shares of Company Common Stock subject to the Albireo Pharma
Option will be determined for your Albireo Option by:

 

i.

multiplying (x) the number of Albireo Ordinary A Shares that are subject to the
Albireo Option registered in your name immediately prior to Closing, by (y) the
Exchange Ratio; and

 

ii.

rounding the result down to the nearest whole number of shares of Company Common
Stock

1

 

--------------------------------------------------------------------------------

 

The per share exercise price payable for the shares of Company Common Stock
issuable upon the exercise of the Albireo Pharma Option will be determined for
your Albireo Option by:

 

i.

dividing (x) $0.07 (being the exercise price per Albireo share that is subject
to the Albireo Option, giving effect to the Euro to U.S. Dollar exchange rate as
of the grant date for the Albireo Option), by (y) the Exchange Ratio; and

 

ii.

rounding the resulting exercise price up to the nearest whole cent.

The Albireo Pharma Option will: (a) vest on the same schedule (retaining the
same “Grant Date” and “Vesting Start Date” as provided for in the Albireo Option
Certificate); and (b) otherwise be subject to the same terms and conditions as
provided in the Albireo Limited Plan and Albireo Option Certificate
(collectively, the “Scheme Documentation”), other than terms and conditions that
are rendered inoperative by reason of the Transaction or that are required to be
amended to give effect to the Transaction, including that (i) the Scheme
Documentation shall instead be governed by and construed in accordance with the
laws of the State of Delaware (USA), with the courts of the State of Delaware
having exclusive jurisdiction to settle any dispute or claim with respect
thereto, (ii) the minimum exercise condition shall be adjusted to reflect
application of the Exchange Ratio and (iii) the Scheme Documentation shall be
administered by the Compensation Committee of the Board of Directors of Company
(clauses (a) and (b), collectively, the “Terms”).

B.

Acceptance of the Option Offer

The Option Offer is initially open for your acceptance as from the date of this
letter up until 7 October 2016.  The Option Offer may only be accepted in
respect of all (and not just some) of the Albireo Option.

In order to accept the Option Offer, you will be required to complete the
“Option Offer - Acceptance Confirmation” set out in Appendix 1 and to return
such acceptance confirmation to Albireo together with the option certificates
for your Albireo Option (in both cases such deliverables are required to have
been received by Albireo prior to Closing).

The replacement of your Albireo Option with the Albireo Pharma Option pursuant
to a valid acceptance of the Option Offer will be conditional upon, and will
take effect upon, Closing whereupon the Albireo Option will be cancelled and any
rights that you have against Albireo under the Scheme Documentation will
immediately lapse.

An acceptance of the Option Offer will be irrevocable.  By accepting the Option
Offer, you expressly (i) consent to the Terms in all respects and (ii) agree
that you will not (except as otherwise approved in writing by Albireo), at any
time prior to Closing, exercise any of your Albireo Option.

2

 

--------------------------------------------------------------------------------

 

Unless otherwise notified to you in writing by Albireo, the Option Offer, to the
extent outstanding, will automatically be withdrawn and any prior acceptance of
the Option Offer will automatically be cancelled (whereupon the Albireo Option
Certificate will promptly be returned to you by Albireo) if:

 

i.

the Share Exchange Agreement is terminated; or

 

ii.

you cease to be a “Qualifying Person” (as defined in the Albireo Limited Plan)
prior to Closing.

 

Yours sincerely,

 

/s/ Ron Cooper

 

Ron Cooper

 

President, Chief Executive Officer and Director

Albireo Limited

 

 

Acknowledged and agreed:

 

 

 

/s/ Gary Gemignani

 

Gary Gemignani

 

Chief Financial Officer and Interim Chief Executive Officer

Biodel Inc.

 

 

3

 

--------------------------------------------------------------------------------

 

APPENDIX 1

Option Offer – Acceptance Confirmation

Further to the letter dated 26 September 2016 issued to me by Albireo and the
Company (“Albireo Option Letter”), I hereby irrevocably confirm my acceptance of
the Option Offer on the terms set out in the Albireo Option Letter with respect
to the Albireo Option as is registered in my name.

I hereby enclose my original certificates in respect of the Albireo Option.

 

/s/ Pete Zorn

[SIGNATURE]

 

Pete Zorn

[NAME PRINTED]

 

October 3, 2016

[DATE]

 

65193654v.1

 

 

 

4

 

--------------------------------------------------------------------------------

 

DATED 21 April 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALBIREO LIMITED

OPTION CERTIFICATE

This is an important document.  Please keep it in a safe place, as you will need
it if you wish

to exercise your option.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bristows LLP

100 Victoria Embankment

London

EC4Y 0DH

 

 

 

 

28847705 v.4 – Option Certificate – Pete Zorn

 

 

 

--------------------------------------------------------------------------------

 

CONTENTS

 

CLAUSE

 

 

 

 

 

 

 

1.

 

INTERPRETATION

 

1

 

 

 

 

 

2.

 

GRANT OF OPTION

 

1

 

 

 

 

 

3.

 

EXERCISE OF OPTION

 

2

 

 

 

 

 

4.

 

EXERCISE CONDITIONS

 

2

 

 

 

 

 

5.

 

TERMS OF OPTION

 

2

 

 

 

 

 

6.

 

TAX & INDEPENDENT ADVICE

 

2

 

 

 

 

 

7.

 

EXERCISE

 

3

 

 

 

 

 

SCHEDULE

 

 

 

 

 

 

 

1.

 

EXERCISE CONDITIONS

 

5

 

 

 

 

 

EXHIBIT

 

 

 

 

 

 

 

A.

 

EXERCISE NOTICE

 

9

 

 

 

 

28847705 – Option Certificate – Pete Zorn

 

 

 

--------------------------------------------------------------------------------

 

THIS DEED is made on the                 day of                 2016.

PARTIES

(1)

ALBIREO LIMITED incorporated and registered in England and Wales with company
number 06445879 whose registered office is at First Floor, 100 Victoria
Embankment, London, EC4Y 0DH (Company); and

(2)

PETE ZORN of *** (Option Holder).

BACKGROUND

(A)

The Company has adopted the Albireo Limited Share Option Plan (Plan).

(B)

The Company wishes to grant an option under the Plan to the Option Holder on the
terms specified in this deed (Option Certificate).

(C)

The Option Holder is an employee of ALBIREO, INC., which is a Group Member.

AGREED TERMS

1.

INTERPRETATION

1.1

Terms defined in the rules of the Plan (but not defined in this Option
Certificate) shall have the same meaning in this Option Certificate as in the
rules of the Plan, unless the context requires otherwise. The rules of
interpretation in the Plan also apply to the Option Certificate.

1.2

A copy of the rules of the Plan may be obtained on request from the CFO of the
Company.

1.3

Terms in the Option Certificate such as you and your refer to and address the
Option Holder.

1.4

The Vesting Start Date (if any) applicable for the purpose of this Option
Certificate is as set out in Schedule 1.

2.

GRANT OF OPTION

2.1

Subject to the other terms of the Option Certificate and the rules of the Plan,
the Company grants you an option (Option) to acquire 749,267 Ordinary A Shares
(Option Shares) in the Company. If you are a US Taxpayer, this Option shall be
an NSO.

2.2

The Grant Date of the Option is the date of execution of this deed by the
Company.

2.3

The Exercise Price of the Option is €0.06 for each Option Share.

2.4

No payment is due from you in consideration for the grant of the Option.

 

28847705 – Option Certificate – Pete Zorn

1

 

 

--------------------------------------------------------------------------------

 

3.

EXERCISE OF OPTION

3.1

You may exercise the Option only in accordance with the rules of the Plan and
the other terms of this Option Certificate.

3.2

You may lose the ability to exercise the Option or the Option may lapse if
certain events occur, in accordance with the rules of the Plan.

3.3

You may not exercise the Option after the tenth anniversary of the Grant Date
(or, if the Option is an ISO and, on the Grant Date, you own shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company or any Affiliate determined pursuant to the rule of attribution of stock
ownership under Section 424(d) of the US Code, the fifth anniversary of the
Grant Date) and it will lapse on that date if it has not lapsed or been
exercised in full before then.

3.4

You may not transfer the Option and it will lapse if you attempt to do so.
However, the Option will not lapse if and when it passes to your personal
representatives on your death, subject to rule 7.2 of the Plan.

3.5

You may not make the Option subject to a charge or any other security interest.
For example, you cannot use the Option as security for a loan. The Option will
lapse if you attempt to do so.

4.

EXERCISE CONDITIONS

4.1

You may only exercise the Option if, and to the extent that, the exercise
conditions set out in Schedule 1 to this Option Certificate (Exercise
Conditions) are satisfied.

4.2

By accepting the Option, you agree that when you exercise your Option you will
execute any documents that would be required by article 10 of the Company's
articles of association adopted on 18 March 2016 (or any provisions of a similar
nature contained in articles of association as subsequently adopted by the
Company from time to time) as if you were a member of the Company.

5.

TERMS OF OPTION

5.1

The Option is subject to the rules of the Plan (which are incorporated by
reference in the Option Certificate).

5.2

Subject to rule 2.3(g) of the Plan, the rules of the Plan shall take precedence
over any conflicting statement about the terms of the Option.

6.

TAX & INDEPENDENT ADVICE

6.1

By accepting the Option, you irrevocably agree to:

 

(a)

pay to the Company, your employer or former employer (as appropriate) the amount
of any Tax Liability; or

 

(b)

enter into arrangements to the satisfaction of the Company, your employer or
former employer (as appropriate) for payment of any Tax Liability.

 

28847705 – Option Certificate – Pete Zorn

2

 

 

--------------------------------------------------------------------------------

 

6.2

By accepting the Option you:

 

(a)

acknowledge that no Group Member and no Officer, employee or representative of
any Group Member has made any warranty or representation to you with respect to
the tax consequences (including, but not limited to, income tax consequences)
related to the issuance of the Option to you, or any cancellation, transfer,
holding or exercise thereof;

 

(b)

confirm that you have obtained all necessary independent advice to evaluate the
risks involved and that you are not relying in any respect on any Group Member
or any Officer, employee or representative of any Group Member for any tax
assessment or advice in this regard;

 

(c)

acknowledge that there may be adverse tax consequences upon acquisition,
cancellation or disposition of the Option or upon the Shares subject to the
Option and that you should consult a tax advisor prior to accepting, exercising
or disposing of the Option or acquiring or disposing of the underlying Shares;

 

(d)

confirm you have been advised that you should consult with his own attorney,
accountant, and/or tax advisor regarding the decision to accept the Option and
the consequences thereof; and

 

(e)

agree no Group Member and no Officer, employee or representative of any Group
Member has any responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for you.

7.

EXERCISE

7.1

To exercise the Option, you should fill in and sign an Exercise Notice
substantially in the form attached hereto as Exhibit A (or any replacement paper
or electronic form provided to you by the Company) and submit it to the Company.

7.2

If you exercise the Option in part only, you must exercise it over at least the
minimum number of Shares over which the Option may then be exercised in
accordance with rule 5.6 of the Plan.

7.3

Payment of the aggregate Exercise Price shall be as permitted by rule 6.2 of the
Plan.  

7.4

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (1933 Act), the
Company shall be under no obligation to issue the Shares covered by such
exercise unless the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the 1933 Act and until the
following conditions have been fulfilled:

 

(a)

the person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the

 

28847705 – Option Certificate – Pete Zorn

3

 

 

--------------------------------------------------------------------------------

 

 

following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The securities represented by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended (the “1933 Act”) or other applicable
securities laws. These securities have been acquired for investment and not with
a view to distribution or resale and may not be offered, sold, pledged or
otherwise transferred except (1) in accordance with the provisions of
Regulations S, Rule 901 through Rule 905, and preliminary notes under the 1933
Act; or (2) pursuant to an available exemption from the registration
requirements of the 1933 Act; or (3) pursuant to an effective registration
statement;” and

 

(b)

if the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder.  Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 

28847705 – Option Certificate – Pete Zorn

4

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Exercise Conditions

1.1

For the purpose of this Option Certificate the Vesting Start Date will be 1 July
2015.

1.2

The number of Option Shares you will be entitled to acquire pursuant to the
Option will be determined by reference to the length of time commencing from the
Vesting Start Date during which you continuously remain a Qualifying
Person.  The table below shows:

 

(a)

in the first column, the relevant number of complete calendar months since the
Vesting Start Date during which you are required to have continuously remained a
Qualifying Person;

 

(b)

in the second column, the corresponding number of Option Shares to which that
periods relates and over which your Option to acquire will vest; and

 

(c)

in the third column, the corresponding cumulative number of Options Shares over
which your Option to acquire will have vested.

 

Number of complete calendar months as a Qualifying Person since Vesting Start
Date

Referable number of Option Shares over which the Option may be exercised

Cumulative number of Option Shares over which the Option may be exercised

12

187317

187317

13

15610

202927

14

15610

218537

15

15610

234147

16

15610

249757

17

15610

265367

18

15610

280977

19

15610

296587

20

15610

312197

21

15610

327807

22

15610

343417

23

15610

359027

24

15610

374637

 

28847705 – Option Certificate – Pete Zorn

5

 

 

--------------------------------------------------------------------------------

 

25

15610

390247

26

15610

405857

27

15610

421467

28

15610

437077

29

15610

452687

30

15610

468297

31

15610

483907

32

15610

499517

33

15610

515127

34

15610

530737

35

15610

546347

36

15610

561957

37

15610

577567

38

15610

593177

39

15609

608786

40

15609

624395

41

15609

640004

42

15609

655613

43

15609

671222

44

15609

686831

45

15609

702440

46

15609

718049

47

15609

733658

48

15609

749267

 

 

28847705 – Option Certificate – Pete Zorn

6

 

 

--------------------------------------------------------------------------------

 

1.3

For the purpose of paragraph 1.1, you will be deemed to have been a Qualifying
Person at all times during the period commencing from the Vesting Start Date
through until (and including) the Grant Date.

1.4

Any rule of the Plan or clause of this Option Certificate that refers to the
following dates shall be read as if the Option were 37 separate Options, each
over the relevant number of the Option Shares set out in column 2 of the table
above, for each of which the relevant date is that calculated by reference to
column 1 of the table above:

 

(a)

a date on which the Option becomes or will become capable of exercise (because
an Exercise Condition has been satisfied); or

 

(b)

a date on which an Exercise Condition is to be assessed or may be satisfied.

1.5

If designated in the Option Certificate as an ISO, this Option is intended to
qualify as an incentive stock option as defined in Section 422 of the US
Code.  Nevertheless, to the extent that it exceeds the $100,000 calculated by
determining the aggregate Fair Market Value at the Grant Date of the Shares with
respect to which an ISO is exercisable for the first time by an Option Holder in
any calendar year in accordance with Section 422(d) of the US Code, the number
of shares subject to this Option in excess of such amount shall be treated as an
NSO.

 

28847705 – Option Certificate – Pete Zorn

7

 

 

--------------------------------------------------------------------------------

 

 

Executed as a deed by ALBIREO

 

/s/ David Chiswell

 

LIMITED acting by a director in

 

Director

 

the presence of:

 

 

 

 

 

 

 

 

 

 

 

Witness signature:

 

/s/ Kerry Williamson

 

 

 

 

 

 

 

 

 

Name of witness:

 

Kerry Williamson

 

 

 

 

 

 

 

 

 

Address of witness:

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed as a deed by PETE

 

/s/ Pete Zorn

 

ZORN in the presence of:

 

Option Holder

 

 

 

 

 

 

 

Witness signature:

 

/s/ Melissa Zorn

 

 

 

 

 

 

 

 

 

Name of witness:

 

Melissa Zorn

 

 

 

 

 

 

 

 

 

Address of witness:

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28847705 – Option Certificate – Pete Zorn

8

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EXERCISE NOTICE

To:

Albireo Limited

Ladies and Gentlemen:

I hereby exercise my Option to purchase __________ shares (the “Shares”) of
Albireo Limited (the “Company”), at the exercise price of €_____ per share,
pursuant to and subject to the terms of that certain Option Certificate between
the undersigned and the Company dated ________, 20__.  I hereby exercise my
Option in accordance with this Exercise Notice. I agree to the terms of this
Exercise Notice and understand that the exercise of the Option is subject to the
Plan rules.

I am aware that the Shares have not been registered under the Securities Act of
1933, as amended (the “1933 Act”), or any state securities laws.  I understand
that the reliance by the Company on exemptions under the 1933 Act is predicated
in part upon the truth and accuracy of the statements by me in this Exercise
Notice.

I hereby represent and warrant that (1) I have been furnished with all
information which I deem necessary to evaluate the merits and risks of the
purchase of the Shares; (2) I have had the opportunity to ask questions
concerning the Shares and the Company and all questions posed have been answered
to my satisfaction; (3) I have been given the opportunity to obtain any
additional information I deem necessary to verify the accuracy of any
information obtained concerning the Shares and the Company; and (4) I have such
knowledge and experience in financial and business matters that I am able to
evaluate the merits and risks of purchasing the Shares and to make an informed
investment decision relating thereto.

I hereby represent and warrant that I am purchasing the Shares for my own
personal account for investment and not with a view to the sale or distribution
of all or any part of the Shares.

I understand that because the Shares have not been registered under the 1933
Act, I must continue to bear the economic risk of the investment for an
indefinite time and the Shares cannot be sold unless the Shares are subsequently
registered under applicable federal and state securities laws or an exemption
from such registration requirements is available.

I agree that I will in no event sell or distribute or otherwise dispose of all
or any part of the Shares unless (1) there is an effective registration
statement under the 1933 Act and applicable state securities laws covering any
such transaction involving the Shares or (2) the Company receives an opinion of
my legal counsel (concurred in by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.

I consent to the placing of a legend on my certificate for the Shares stating
that the Shares have not been registered and setting forth the restriction on
transfer contemplated hereby.

 

28847705 – Option Certificate – Pete Zorn

9

 

 

--------------------------------------------------------------------------------

 

I understand that at the present time Rule 144 of the Securities and Exchange
Commission (the “SEC”) may not be relied on for the resale or distribution of
the Shares by me.  I understand that the Company has no obligation to me to
register the sale of the Shares with the SEC and has not represented to me that
it will register the sale of the Shares.

I have considered the Federal, state and local income tax implications of the
exercise of my Option and the purchase and subsequent sale of the Shares and I
herby agree to:

 

i.

pay to the Company, my employer or former employer (as appropriate) the amount
of any Tax Liability; or

 

ii.

enter into arrangements to the satisfaction of the Company, my employer or
former employer (as appropriate) for payment of any Tax Liability.

I herby agree this Exercise Notice is not valid unless the Option is exercisable
in accordance with the Plan rules (including any terms specified at grant) and I
have done all of the following:

 

(a)

completed all the relevant sections of this notice, including the declaration
below; and

 

(b)

entered into any deed of adherence and/or joinder agreement as may required
under rule 5.5(b) of the Plan.

I agree that in the event the Company proposes to offer for sale to the public
any of its equity securities and the Company or any underwriter engaged by the
Company in connection with such offering requests that I sign an agreement
restricting the sale or other transfer of Shares, then I will promptly sign such
agreement and will not transfer, whether in privately negotiated transactions or
to the public in open market transactions or otherwise, any Shares or other
securities of the Company held by me during such period as is determined by the
Company and the underwriters, not to exceed 180 days following the closing of
the offering, plus such additional period of time as may be required to comply
with NASD Rule 2711 or similar rules thereto (such period, the “Lock-Up
Period”).  Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company or such underwriter and pursuant to
customary and prevailing terms and conditions.  I further agree that
notwithstanding whether I have signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Shares or other securities of the
Company subject to the foregoing restrictions until the end of the Lock-Up
Period.

I am paying the option exercise price for the Shares as follows:

 

Please issue the Shares to me and mail the certificate to me at the following
address:

 

 

 

 

 

 

 

 

28847705 – Option Certificate – Pete Zorn

10

 

 

--------------------------------------------------------------------------------

 

My address to be entered in the Company’s register of member, if different from
the address listed above is:

 

 

 

 

 

 

 

Very truly yours,

 

 

Participant (signature)

 

 

Print Name

 

 

Date

 

 

Social Security Number

 

 

 

 

28847705 – Option Certificate – Pete Zorn

11

 

 

--------------------------------------------------------------------------------

 

AGREED FORM

 

DATED 18 MARCH 2016

 

(as amended on 18 April 2016)

 

 

 

 

 

 

 

 

 

 

 

 

 

ALBIREO LIMITED

 

share option plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bristows LLP

100 Victoria Embankment

London

EC4Y 0DH

 

 

 

28849690 – UPDATED SOP RULES

--------------------------------------------------------------------------------

AGREED FORM

 

CONTENTS

 

CLAUSE

 

 

 

 

 

 

 

1.

 

INTERPRETATION

 

1

 

 

 

 

 

2.

 

GRANT OF OPTIONS

 

6

 

 

 

 

 

3.

 

EXERCISE CONDITION

 

8

 

 

 

 

 

4.

 

OVERALL GRANT LIMITS

 

9

 

 

 

 

 

5.

 

EXERCISE OF OPTIONS

 

9

 

 

 

 

 

6.

 

MANNER OF EXERCISE OF OPTIONS

 

11

 

 

 

 

 

7.

 

TERMINATION OF EMPLOYMENT, CONSULTANCY OR OFFICE

 

12

 

 

 

 

 

8.

 

LAPSE OF OPTIONS

 

13

 

 

 

 

 

9.

 

TAX LIABILITIES

 

14

 

 

 

 

 

10.

 

RELATIONSHIP WITH EMPLOYMENT CONTRACT, CONSULTANCY AGREEMENT OR TERMS OF
APPOINTMENT TO OFFICE

 

14

 

 

 

 

 

11.

 

TAKEOVERS, LIQUIDATION, IPO & ASSET SALES

 

15

 

 

 

 

 

12.

 

EXCHANGE OF OPTIONS

 

17

 

 

 

 

 

13.

 

ADS; VARIATIONS OF SHARE CAPITAL

 

17

 

 

 

 

 

14.

 

NOTICES

 

18

 

 

 

 

 

15.

 

ADMINISTRATION AND AMENDMENT

 

19

 

 

 

 

 

16.

 

THIRD PARTY RIGHTS

 

20

 

 

 

 

 

17.

 

DATA PROTECTION

 

20

 

 

 

 

 

18.

 

GOVERNING LAW

 

21

 

 

 

 

 

19.

 

JURISDICTION

 

21

 

 

 

 

28849690 – UPDATED SOP RULES

 

--------------------------------------------------------------------------------

AGREED FORM

 

Rules of the Albireo Limited Share Option Plan

Established by resolution of the board of directors of the Company on 18 March
2016.

Amended by resolution of the board of directors of the Company on 18 April 2016.

1.

INTERPRETATION

 

1.1

The following definitions and rules of interpretation apply in the Plan.

Acting in Concert: has the meaning given to it in the City Code on Takeovers and
Mergers published by the Panel on Takeovers and Mergers.

ADS: means American Depository Shares, receipts therefor, or any other similar
form of equity security that is admitted to trading on a recognised market and
corresponds to Shares.

Applicable Laws: means the requirements relating to (a) the adoption and
administration of equity plans  as applicable to a company incorporated and
registered in England and Wales (including, but not limited to, the Companies
Act 2006 and the Financial Services and Markets Act 2000, together with any
secondary legislation in respect thereof), (b) the offer and issuance of equity
under United States federal securities laws and regulations and any applicable
securities laws of any other applicable jurisdiction, (c) the US Code, (d) any
stock exchange or quotation system on which the Shares are then listed or
traded, and (e) any other applicable laws or regulations.

Articles of Association: the Company’s articles of association, as amended from
time to time.

Asset Sale: the disposal by the Company or a Group Member of all, or a
substantial part of, the business and assets of the Group to a person other than
a Group Member.

Board: the board of directors of the Company or a committee of directors
appointed by that board to carry out any of its functions under the Plan.

Business Day: a day other than a Saturday, Sunday or public holiday in England
when banks in London are open for business.

Cause: means, with respect to an Option Holder (and not his personal
representative), (a) dishonesty with respect to the Company or any Group Member,
(b) insubordination, substantial malfeasance or nonfeasance of duty, (c)
unauthorized disclosure of confidential information, (d) material breach by an
Option Holder of any provision of any employment, consulting, advisory,
nondisclosure, noncompetition or similar agreement between the Option Holder and
the Company or any Group Member, and (e) conduct substantially prejudicial to
the business of the Company or any Group Member; provided, however, that any
provision in an agreement between a Option Holder and the Company or any Group
Member that (i) contains a conflicting definition of Cause for termination and
(ii) is in effect at the time of such termination shall supersede this

 

28849690 – UPDATED SOP RULES

1

 

--------------------------------------------------------------------------------

AGREED FORM

 

definition with respect to that Option Holder.  The determination of the Board
as to the existence of Cause will be conclusive on the Option Holder and the
Company.

Change of Control: the sale of any of the shares in the capital of the Company
(in one transaction or a series of transactions) (“Sale”) that will result in
the acquiror of those shares, and any persons Acting in Concert with such
acquiror, acquiring Control of the Company, except where:

 

(a)

the acquiror is a company (“Acquiring Company”); and

 

(b)

the shareholders in the Company immediately before the Sale ( “Legacy
Shareholders”) will collectively hold more than 50% (on an as-converted,
fully-diluted basis) of the voting shares, common stock or other voting
securities (as applicable) of the Acquiring Company (or, alternatively, any
holding company of the Acquiring Company) (“Equity Interests”) immediately
following completion of the Sale; and

 

(c)

the Equity Interests that will be held by Legacy Shareholders immediately
following completion of the Sale will be held in substantially the same
proportions, as between the Legacy Shareholders, as the shares the Legacy
Shareholders were holding in the Company immediately before the Sale.

Company: Albireo Limited incorporated and registered in England & Wales with
number 06445879.

Control: means the power of a person (“P”) to secure: (a) by means of the
holding of shares or the possession of voting power in relation to that or any
other body corporate; or (b) as a result of any powers conferred by the articles
of association or other document regulating that or any other body corporate,
that the affairs of the company are conducted in accordance with P’s wishes.

Employment Tax: whether or not directly or primarily chargeable against or
attributable to the Company or any Group Member and regardless of whether the
Company or any Group Member has, or may have, any right of reimbursement against
any other person: (a) any form of employment tax, levy, impost, duty,
contribution, liability and charge in the nature of taxation and all related
withholdings or deductions of any kind (including, for the avoidance of doubt,
any national insurance and social security contribution liabilities and similar
or corresponding obligations) wherever and whenever payable and shall further
include any amount payable as a consequence of any claim, direction order or
determination of any taxation authority; and (b) all fines, penalties, charges,
costs and interest included in or relating to any of the above or to any
obligation in respect of any of the above.

Exercise Condition: a condition that must be satisfied before an Option may be
exercised, which complies with rule 3 and is specified in the Option Certificate
under rule 2.3.

Exercise Notice: the exercise notice referred to in rule 6.1

 

28849690 – UPDATED SOP RULES

2

 

--------------------------------------------------------------------------------

AGREED FORM

 

Exercise Price: the price at which each Share subject to an Option may be
acquired on the exercise of that Option, which:

 

(a)

in the case of an ISO granted under this Plan, if:

 

(i)

granted to an employee who, at the time the ISO is granted, owns shares
representing more than ten percent (10%) of the voting power of all classes of
shares of the Company or any US Affiliate determined pursuant to the rule of
attribution of stock ownership under Section 424(d) of the US Code, the Exercise
Price shall be no less than 110% of the Fair Market Value per Share on the Grant
Date; or 

 

(ii)

granted to any employee other than an employee described in sub-paragraph (i)
immediately above, the Exercise Price shall be no less than 100% of the Fair
Market Value per Share on the Grant Date; and

 

(b)

in the case of an NSO granted under this Plan, the Exercise Price shall be no
less than 100% of the Fair Market Value per Share on the Grant Date unless the
terms of the NSO comply with the requirements of Section 409A of the US Code or
are granted to a consultant to whom Section 409A of the US Code does not apply;

provided always that, subject to rule 13.3(b), if Shares are to be newly issued
to satisfy the Option, the price may not be less than the nominal value of a
Share.

Fair Market Value: means, with respect to a Share, as of any date (i) if the
Shares are admitted to trading on a securities exchange or traded in the
over‑the‑counter market and sales prices are regularly reported for the Shares,
the closing or, if not applicable, the last price of the Shares on the composite
tape or other comparable reporting system on such date or, if such date is not a
trading day, the last trading day prior to such date; (ii) if (A) the Shares are
not at the time listed or admitted to trading on a stock exchange, but are
traded on the over‑the‑counter market, (B) sales prices are not regularly
reported for the Shares for the applicable trading day referred to in
clause (i), and (C) bid and asked prices for the Shares are regularly reported
for the Shares for the applicable trading day referred to in clause (i), the
mean between the bid and the asked price for the Shares at the close of trading
in the over-the-counter market for the applicable trading day referred to in
clause (i); or (iii) if the Shares are not listed or admitted to trading on any
stock exchange or traded in the over-the-counter market, such value as the
Board, in good faith, shall determine in compliance with Applicable Laws.

Grant Date: the date on which an Option is granted under the Plan.

Group: the Company and its US Affiliates and Subsidiaries (references to Group
Member shall be construed accordingly).

IPO: means the admission of any shares in the Company (which, for clarity,
includes any ADSs representing shares in the Company) (i) to the Official List
of the Financial Conduct Authority (or any body with responsibility under
legislation replacing the Financial Services and Markets Act 2000 for carrying
out regulatory actions) and to

 

28849690 – UPDATED SOP RULES

3

 

--------------------------------------------------------------------------------

AGREED FORM

 

trading on the London Stock Exchange’s market for listed securities, (ii) to
trading on the Alternative Investment Market of the London Stock Exchange, or
(iii) to trading on the NASDAQ Stock Market, the New York Stock Exchange, the
OMX Nordic Exchange or any other recognised investment exchange, recognised
overseas investment exchange, designated investment exchange or designated
overseas investment exchange, in each case for the purposes of the Financial
Services and Markets Act 2000.

ISO: an Option intended to qualify as an incentive stock option within the
meaning of Section 422 of the US Code granted to an employee who is also a US
Taxpayer.

Last Permitted Exercise Date: with respect to any particular Option, the earlier
of: (a) the day that is 90 days, or such later date as may be determined by the
Board in compliance with Applicable Laws, following the date on which the
applicable Option Holder ceases to be a Qualifying Person; or (b) the natural
expiration date for such Option.

NSO: an Option granted to a US Taxpayer not intended to qualify as an ISO.

Offeror: the person who acquires control of the Company under a Change of
Control.

Officer: has the meaning given in section 1173 of the Companies Act 2006 (which,
for the avoidance of doubt, includes a member of any Group Member’s board of
directors).

Option: a right to acquire Shares granted under the Plan.

Option Certificate: a certificate setting out the terms of an Option, entered
into under rule 2.3.

Option Holder: an individual who holds an Option or, where applicable, his
personal representatives.

Personal Data: any personal information that could identify an Option Holder.

Plan: the share scheme constituted and governed by these rules, as amended from
time to time, which shall be an employee share scheme (as defined in section
1166 of the Companies Act 2006) in respect of any issuance made to a Qualifying
Person who falls within the scope of section 1166 of the Companies Act 2006.

Qualifying Person: an individual who is an employee, a consultant or an Officer
of a Group Member.

Rollover Period: the period during which Options may be exchanged for options
over shares in another company under rule 12.1.

Scheme Grant Limit: has the meaning given in rule 4.1.

 

28849690 – UPDATED SOP RULES

4

 

--------------------------------------------------------------------------------

AGREED FORM

 

Shares: means, subject to rule 13, €0.01 Ordinary A Shares in the capital of the
Company (or, in the event that the entire issued share capital of the Company is
at any time following the date of this Plan comprised of any other single class
of share, that class of share), having the rights set out in the Articles of
Association.

Subsidiary: has the meaning given in section 1159 of the Companies Act 2006.

Taxable Event: any event or circumstance that gives rise to a liability for the
Option Holder to pay income tax, Employment Tax, and any other amount required
by Applicable Laws in respect of:

 

(a)

the Option, including its exercise, assignment or surrender for consideration,
or the receipt of any benefit in connection with it;

 

(b)

any Shares (or other securities or assets):

 

(i)

earmarked or held to satisfy the Option;

 

(ii)

acquired on exercise of the Option;

 

(iii)

acquired as a result of holding the Option; or

 

(iv)

acquired in consideration of the assignment or surrender of the Option;

 

(c)

any securities (or other assets) acquired or earmarked as a result of holding
Shares (or other securities or assets) mentioned in (b) above.

Tax Liability: the total of Employment Tax, income tax and other amounts
required by Applicable Laws to be withheld from the Option Holder’s salary,
wages or other remuneration in connection with the issuance of an Option or
Shares or for any other reason required to be withheld and paid by the Company
or a Group Member on behalf of the Option Holder by Applicable Laws.

US Affiliate: means a corporation or other entity deemed taxed as a corporation
under the US Code that is a parent or subsidiary of the Company, direct or
indirect, in an unbroken chain of corporations or other entities if, each of the
corporations or other entities (except for the ultimate parent
corporation/entity) owns stock possessing 50 percent or more of the total
combined voting power of all classes of stock or other equity interests in one
of the other corporations or entities in such chain.

US Code: the United States Internal Revenue Code of 1986, as amended, including
any successor statute, regulation and guidance thereto.

US Taxpayer: a person who is subject to the federal income tax laws of the
United States.

Warrant Alternative Shares: has the meaning given in the 2016 Warrant
Instrument.

 

28849690 – UPDATED SOP RULES

5

 

--------------------------------------------------------------------------------

AGREED FORM

 

Warrants: warrants issued pursuant to the 2016 Warrant Instrument.

2016 Warrant Instrument: the warrant instrument executed by the Company on or
about the date of adoption of this Plan.

 

1.2

Rule headings shall not affect the interpretation of the Plan.

 

1.3

Unless the context otherwise requires, words in the singular shall include the
plural and in the plural shall include the singular.

 

1.4

Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 

1.5

A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality).  A reference to a “company” shall
include any body incorporated outside of the United Kingdom (but shall exclude a
corporate sole or a partnership that is not regarded as a body corporate under
the law by which it is governed).

 

1.6

A reference to a statute or statutory provision is a reference to it as amended,
extended or re-enacted from time to time.

 

1.7

A reference to a statute or statutory provision shall include all subordinate
legislation made from time to time under that statute or statutory provision.

 

1.8

A reference to writing or written includes fax and email.

 

1.9

Any obligation on a party not to do something includes an obligation not to
allow that thing to be done.

 

1.10

References to rules are to the rules of the Plan.

 

1.11

Any words following the terms including, include, in particular, for example or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words, description, definition, phrase or term preceding those
terms.

2.

GRANT OF OPTIONS

 

2.1

Subject to the rules, the Company (acting through the Board) may grant an Option
to any Qualifying Person it chooses; provided that each grant of an Option shall
be subject to obtaining any approval or consent required under any Applicable
Laws.  In the exercise of its powers, the Board may resolve to authorise one or
more officers of the Company to: (i) designate any Qualifying Person to be a
recipient of an Option; (ii) determine the number of Shares over which such
Option is granted (in accordance with the Plan) and all other terms to be
included in the Option Certificate; and (iii) take such further actions and
exercise such powers on behalf of the Company as may be required in connection
with the grant of such Options, provided always that the resolution so
authorising such officer or officers shall

 

28849690 – UPDATED SOP RULES

6

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

specify the total number of Shares over which such officer or officers may grant
Options.  The Board may not authorise an officer of the Company to designate
himself or herself as a recipient of an Option.

 

2.2

The Company may not grant Options at any time when that grant would be
prohibited by, or in breach of, any law, or regulation with the force of law.

 

2.3

The Company shall grant an Option by executing an Option Certificate as a deed
in a form approved by the Board or as approved by such officer(s) authorised by
the Board under rule 2.2. Each Option Certificate shall (without limitation):

 

(a)

specify the Grant Date of the Option;

 

(b)

if the grant is made to a US Taxpayer, specify the type of Option, if applicable
(such as NSO or ISO);

 

(c)

specify the number of Shares over which the Option is granted;

 

(d)

specify the Exercise Price;

 

(e)

specify any Exercise Condition;

 

(f)

specify the date when the Option will lapse, assuming that the Option is not
exercised earlier and no event occurs to cause the Option to lapse
earlier.  This date may not be later than the tenth anniversary of the Grant
Date; provided, however, if the Option is an ISO granted to an employee who, at
the time the ISO is granted, owns shares representing more than ten percent
(10%) of the voting power of all classes of shares of the Company or any US
Affiliate determined pursuant to the rule of attribution of stock ownership
under Section 424(d) of the US Code, this date may not be later than the fifth
anniversary of the Grant Date;

 

(g)

specify the amount, if any, payable by the Qualifying Person for the grant of
the Option;

 

(h)

include a statement that the Option is subject to these rules (which shall be
incorporated in the Option Certificate by reference), together with any express
stated exception or variation to these rules in respect of that specific Option
grant;

 

(i)

state that by accepting the Option the Option Holder irrevocably agrees to the
terms required by rule 9.1; and

 

(j)

include a summary of rule 8.1.

 

28849690 – UPDATED SOP RULES

7

 

--------------------------------------------------------------------------------

AGREED FORM

 

3.

EXERCISE CONDITION

 

3.1

On the Grant Date of any Option, the Board may specify one or more appropriate
Exercise Conditions for the Option. An Exercise Condition may be specified to
apply only to part of an Option.

 

3.2

The Board may vary or waive any Exercise Condition, provided that any varied
Exercise Condition shall be (in the reasonable opinion of the Board) no more
difficult to satisfy than the original Exercise Condition was at the Grant Date.

 

3.3

The Board shall determine whether, and to what extent, Exercise Conditions have
been satisfied. If the Board considers that an Exercise Condition has become
incapable of being satisfied, in whole or in part, and the Board does not waive
such Exercise Conditions as permitted by rule 3.2, that Option, or the
appropriate part of it, shall lapse forthwith.

 

3.4

If an Option is subject to any Exercise Condition, the Board shall notify the
Option Holder within a reasonable time after the Board becomes aware of the
relevant information:

 

(a)

whether (and, if relevant, to what extent) the Exercise Condition has been
satisfied;

 

(b)

of any subsequent change in whether, or the extent to which, the Exercise
Condition has been satisfied;

 

(c)

when that Exercise Condition has become incapable of being satisfied, in whole
or in part; and

 

(d)

of any waiver or variation of that Exercise Condition under rule 3.2.

 

3.5

For the avoidance of doubt, rule 3.2 permits the Board to make a general or
conditional waiver of Exercise Conditions:

 

(a)

on cessation of employment or consultancy or the vacation of office;

 

(b)

on the occurrence of any event permitting the exercise of Options under rule 11;
or

 

(c)

on the release of Options in exchange for New Options under rule 12.

 

3.6

The amount of ISOs which may become exercisable by an Option Holder in any
calendar year (collectively under this Plan and any other plan of the Company or
an US Affiliate providing for the grant of ISOs) may not exceed US $100,000,
calculated by determining the aggregate Fair Market Value (determined at the
time each ISO is granted) of the Shares with respect to which an ISO is
exercisable for the first time by an Option Holder in any calendar year.  To the
extent an Option Holder holds two or more ISOs which become exercisable for the
first time in the

 

28849690 – UPDATED SOP RULES

8

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

same calendar year, the foregoing limitation on the exercisability as ISOs shall
be applied on the basis of the order in which such ISOs are granted pursuant to
Section 422(d) of the US Code.  Any ISO or portion thereof granted outside this
limit shall be deemed to be an NSO.

4.

OVERALL GRANT LIMITS

 

4.1

The number of Shares as to which Options may be issued from time to time
pursuant to this Plan shall be 8,325,188 Shares (the “Scheme Grant Limit”) less
the aggregate number of:

 

(a)

Shares issuable pursuant to the exercise of granted Warrants (whether exercised,
unexercised, cancelled or lapsed) and the aggregate number of Shares in respect
of which an offer for the grant of a Warrant is still capable of acceptance; and

 

(b)

Warrant Alternative Shares issued or in respect of which an offer of issuance is
still capable of acceptance,

or the equivalent of such number of Shares after the Board, in its sole
discretion, has interpreted the effect of variation of share capital or the
distribution of ADSs in lieu of Shares in accordance with rule 13.  If an Option
ceases to be outstanding, in whole or in part (other than by exercise), the
unissued Shares which were subject to such Option shall again be available for
issuance from time to time pursuant to this Plan. Notwithstanding the foregoing,
if an Option is exercised, in whole or in part, by tender of Shares or if an
Option Holder’s payment obligation or the Company or a Group Member’s tax
withholding obligation is satisfied by withholding Shares subject to the Option,
the number of Shares deemed to have been issued under the Plan for purposes of
the limitation set forth in this rule 4.1 shall be the number of Shares that
were subject to the Option and not the net number of Shares actually issued.

5.

EXERCISE OF OPTIONS

 

5.1

Subject to rule 3.2 and rule 11, an Option Holder may not exercise an Option
before any Exercise Condition relating to that Option has been satisfied.

 

5.2

An Option Holder may not exercise an Option at a time when its exercise is
prohibited by, or would be a breach of, any Applicable Laws or other rule, code
or set of guidelines (such as a personal dealing code adopted by the Company).

 

5.3

Subject to rule 5.4 and unless determined otherwise by the Board, an Option
Holder may not exercise an Option at any time:

 

(a)

while disciplinary proceedings by any Group Member are underway against him; or

 

28849690 – UPDATED SOP RULES

9

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

(b)

while any Group Member is investigating his conduct and may as a result begin
disciplinary proceedings; or

 

(c)

while there is a breach of his employment contract that is a potentially fair
reason for his summary dismissal; or

 

(d)

while there is a breach of his consultancy agreement that entitles any Group
Member to summarily terminate his appointment;

 

(e)

while he is in breach of a fiduciary duty owed to any Group Member; or

 

(f)

while he is in material breach of a statutory duty owed to any Group Member; or

 

(g)

after he has ceased to be a Qualifying Person, if there was a breach of his
employment contract, consultancy agreement or fiduciary or statutory duties that
(in the reasonable opinion of the Board) would have prevented the exercise of
the Option had the Company been aware (or fully aware) of that breach, and of
which the Company was not aware (or not fully aware) until after both:

 

(i)

his ceasing to be a Qualifying Person; and

 

(ii)

the time (if any) when the Board decided to permit him to exercise his Option.

 

5.4

The Company shall not unfairly frustrate a valid exercise of the Option by the
inappropriate application of any provision of rule 5.3.

 

5.5

An Option Holder may not exercise an Option unless:

 

(a)

he has made any arrangements, or entered into any agreements, that may be
required and are referred to in rule 9; and

 

(b)

save as otherwise determined by the Board and if an IPO has not yet occurred, he
has entered into:

 

(i)

a deed of adherence (in a form required by the Board) to any shareholders’
agreement, from time to time in force in respect of the Company to which all
shareholders of the Company are parties, if such Option Holder is not already a
party; and

 

(ii)

a joinder agreement (in a form required by the Board) pursuant to which the
Option Holder agrees to become a party to any sale or exchange agreement (as
such agreement is or will be in force at the date of exercise and where such
agreement provides for the sale of the entire issued share capital of the
Company) if such Option Holder is not already a party to such agreement.

 

28849690 – UPDATED SOP RULES

10

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

5.6

Save as otherwise approved by the Board, an Option may only be exercised, from
time to time, in part if exercised over at least the lower of: (i) 50,000
Shares; and (ii) 25% of the number of Shares over which the Option may be
exercised at such time.

6.

MANNER OF EXERCISE OF OPTIONS

 

6.1

An Option shall be exercised by the Option Holder giving a written exercise
notice to the Company, as follows:

 

(a)

setting out the number of Shares over which the Option Holder wishes to exercise
the Option;

 

(i)

if that number exceeds the number over which the Option may be validly exercised
at the time, the Company shall:

 

(A)

treat the Option as exercised only in respect of that lesser number; and

 

(B)

refund any excess amount paid to exercise the Option or meet any Tax Liability;

 

(ii)

if that number is less than the number over which the Option may be validly
exercised at the time, the Company shall reject such notice and refund any
amount paid to exercise the Option or meet any Tax Liability; and

 

(b)

using a form that the Board will approve.

 

6.2

Any Exercise Notice shall be accompanied by all of the following:

 

(a)

payment of an amount equal to the Exercise Price multiplied by the number of
Shares specified in the notice which shall be made: (i) in United States dollars
(or such currency as may be determined by the Board) by electronic transfer; or
(ii) at the discretion of the Board, by having the Company retain unissued from
the Shares otherwise issuable upon exercise of the Option, a number of Shares
having a Fair Market Value equal as of the date of exercise to the aggregate
Exercise Price for the number of Shares as to which the Option is being
exercised, provided always that the Option Holder subscribes in cash for at
least the aggregate nominal value of any Shares to be issued to him; or (iii) at
the discretion of the Board, in accordance with a cashless exercise program
established with a securities brokerage firm; or (iv) at the discretion of the
Board, by any combination of (i), (ii), (iii) and (iv) above; or (v) at the
discretion of the Board, payment of such other lawful consideration as the Board
may determine. Notwithstanding the foregoing, (A) the Board shall not exercise
its discretion in a manner that would result in the Company being in breach of
any Applicable Laws and (B) with respect to the exercise of

 

28849690 – UPDATED SOP RULES

11

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

any ISO, only such methods of payment as are permitted by Section 422 of the US
Code shall be permitted;

 

(b)

any payment required under rule 9; and

 

(c)

any documents relating to arrangements or agreements required under rule 5.5(b)
or rule 9.

 

6.3

Any Exercise Notice shall be invalid:

 

(a)

to the extent that it is inconsistent with the Option Holder's rights under
these rules and the Option Certificate;

 

(b)

if any of the requirements of rule 6.1 or rule 6.2 are not met; or

 

(c)

if any payment referred to in rule 6.2 is made by a cheque that is not honoured
on first presentation or that fails in any other manner to transfer the expected
value to the Company.

 

6.4

The Company may permit the Option Holder to correct any defect referred to in
rule 6.3(b) or rule 6.3(c) (but shall not be obliged to do so). The date of any
corrected Exercise Notice shall be the date of the correction rather than the
original notice date for all other purposes of the Plan.

 

6.5

The Company shall allot and issue Shares (or, as appropriate, procure their
transfer) as soon as practicable after a valid Option exercise, subject to the
other rules of the Plan.

 

6.6

Shares allotted and issued in satisfaction of the exercise of an Option shall
rank equally in all respects with the other shares of the same class in issue at
the date of allotment, except for any restriction or any rights determined by
reference to a date before the date of allotment or save as otherwise expressly
provided for in the Articles of Association.

 

6.7

Shares transferred in satisfaction of the exercise of an Option shall be
transferred free of any lien, charge or other security interest, other than any
restriction, and with all rights attaching to them, other than any rights
determined by reference to a date before the date of transfer.

 

6.8

If the Shares are listed or traded on any stock exchange, the Company shall
apply to the appropriate body for any newly issued Shares allotted on exercise
of an Option to be listed or admitted to trading on that exchange.

7.

TERMINATION OF EMPLOYMENT, CONSULTANCY OR OFFICE

 

7.1

An Option Holder who ceases to be a Qualifying Person (whether or not following
notice) may not exercise an Option at any time after ceasing to be a Qualifying
Person, except where rule 7.2 or 7.3 applies.

 

28849690 – UPDATED SOP RULES

12

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

7.2

If an Option Holder dies, his personal representatives may exercise his Option
(to the extent it was exercisable by the Option Holder at the date of death and
subject always to rule 11) during the period ending 12 months after his death
(or until such later date as may be determined by the Board in compliance with
Applicable Laws).

 

7.3

An Option Holder who gives or receives notice of termination of employment,
consultancy or office, or who ceases to be a Qualifying Person, for any reason
other than Cause and after all Exercise Conditions relating to that Option (or
any portion thereof) have been satisfied may exercise the Option (or the portion
thereof for which all Exercise Conditions have been met) during the period
ending on the Last Permitted Exercise Date.

 

7.4

An Option Holder shall continue to be regarded as a Qualifying Person until the
first date upon which he is no longer serving as an employee, consultant or
Officer of any Group Member; provided that if the Option is an ISO and the
Option Holder is no longer serving as an employee of the Company or a US
Affiliate the Option shall, in accordance with the US Code, automatically
convert into an NSO on the date that is 90 days after the date on which the
Option Holder ceases to be an employee of the Company or a US Affiliate.

8.

LAPSE OF OPTIONS

 

8.1

An Option Holder may not transfer or assign, or have any charge or other
security interest created over an Option (or any right arising under it). An
Option shall lapse if the relevant Option Holder attempts to do any of those
things. However, this rule does not prevent the transmission of an Option to an
Option Holder's personal representatives on the death of the Option Holder.

 

8.2

An Option shall lapse on the earliest of the following:

 

(a)

any attempted action by the Option Holder falling within rule 8.1;

 

(b)

when the Board so decides in accordance with rule 3.3, to the extent that an
Exercise Condition has become wholly or partly incapable of being met;

 

(c)

any date on which the Option shall lapse, as specified in the Option
Certificate;

 

(d)

in accordance with rule 7.1 in connection with the Option Holder ceasing to be a
Qualifying Person; or

 

(e)

if any part of rule 11 applies, the time specified for the lapse of the Option
under that part of rule 11.

 

28849690 – UPDATED SOP RULES

13

 

--------------------------------------------------------------------------------

AGREED FORM

 

9.

TAX LIABILITIES

 

9.1

The Exercise Notice shall include the Option Holder's irrevocable agreement to:

 

(a)

pay to the Company, his employer or former employer (as appropriate) the amount
of any Tax Liability; or

 

(b)

enter into arrangements to the satisfaction of the Company, his employer or
former employer (as appropriate) for payment of any Tax Liability.

 

9.2

If an Option Holder does not fulfil his obligations under either rule 9.1(a) or
rule 9.1(b) in respect of any Tax Liability arising from the exercise of an
Option, the Company may elect to withhold Shares from the Shares that would
otherwise be delivered to the Option Holder at the statutory minimum amount
under Applicable Laws. The Option Holder's obligations under rule 9.1(a) and
rule 9.1(b) shall not be affected by any election of the Company not to withhold
shares under this rule 9.2.

 

9.3

The Exercise Notice shall include a power of attorney appointing the Company as
the Option Holder's agent and attorney for the purposes of rule 9.2.

10.

RELATIONSHIP WITH EMPLOYMENT CONTRACT, CONSULTANCY AGREEMENT OR TERMS OF
APPOINTMENT TO OFFICE

 

10.1

The rights and obligations of any Option Holder under the terms of his
employment, consultancy or office with any Group Member or former Group Member
shall not be affected by being an Option Holder.

 

10.2

The value of any benefit realised under the Plan by Option Holders shall not be
taken into account in determining any pension or similar entitlements.

 

10.3

Option Holders and Qualifying Persons shall have no rights to compensation or
damages on account of any loss in respect of Options or the Plan where this loss
arises (or is claimed to arise), in whole or in part, from:

 

(a)

termination of employment, consultancy or office with; or

 

(b)

notice to terminate employment, consultancy or office given by or to, any Group
Member or any former Group Member. This exclusion of liability shall apply
however termination of employment, consultancy or office, or the giving of
notice, is caused and however compensation or damages are claimed.

 

28849690 – UPDATED SOP RULES

14

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

10.4

Option Holders and Qualifying Persons shall have no rights to compensation or
damages from any Group Member or any former Group Member on account of any loss
in respect of Options or the Plan where this loss arises (or is claimed to
arise), in whole or in part, from:

 

(a)

any company ceasing to be a Group Member; or

 

(b)

the transfer of any business from a Group Member to any person that is not a
Group Member.

This exclusion of liability shall apply however the change of status of the
relevant Group Member, or the transfer of the relevant business, is caused and
however compensation or damages are claimed.

 

10.5

A Qualifying Person shall not have any right to receive Options, whether or not
he has previously been granted any.

11.

TAKEOVERS, LIQUIDATION, IPO & ASSET SALES

 

11.1

The Board shall, as soon as practicable (to the extent permitted by any
applicable law, rule, regulation or stock exchange requirement and subject to
any duty of confidentiality owed to a third party), serve written notice on each
Option Holder in the event that it affirmatively determines that a Change of
Control is likely to occur.  Save as otherwise provided for in the Option
Certificate, any Exercise Condition that has yet to be satisfied in respect of
any Option held by an Option Holder shall automatically be waived immediately
before an Offeror obtains Control of the Company (the portion of such Option(s)
that may be exercised by an Option Holder pursuant to such waiver being the
“Conditional Accelerated Options”).  Any waiver of an unsatisfied Exercise
Condition under this rule 11.1 shall not constitute a waiver for any other
purpose nor entitle the Option Holder to exercise the Conditional Accelerated
Options at any point in time earlier than immediately before an Offeror obtains
Control of the Company.  The Company shall put in such procedures as the Board
determines appropriate to enable an Option Holder to exercise any Conditional
Accelerated Options immediately before an Offeror obtains Control of the
Company.  The Board shall have discretion to determine that any Option that has
not been exercised upon the Offeror obtaining Control of the Company shall
lapse.

 

28849690 – UPDATED SOP RULES

15

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

11.2

If any shares in the capital of the Company, in one or a series of transactions,
are sold or a right to acquire or dispose is granted resulting in the buyer or
grantee acquiring Control of the Company, but this does not constitute a Change
of Control, the Board shall have the right (but not an obligation) to make
arrangements with the acquiror for suitable replacement options under rule 12.1,
or some other appropriate compensation to be offered to Option Holders in
consideration for the surrender of Options.  If the Board makes these
arrangements with the acquiror (and during any Rollover Period or any period
stated for acceptance of other compensation (as applicable), no Option shall be
capable of exercise under any rule of the Plan), then to the extent that:

 

(i)

an Option Holder has not accepted replacement options under rule 12.1 by the end
of the Rollover Period; or

 

(ii)

other compensation has not been accepted by an Option Holder by a lapse date
agreed between the acquiror and the Board,

any Option shall lapse.

 

11.3

If a person, or group of persons Acting in Concert together, acquire Control of
the Company by subscribing for new shares in the Company, the Board may in its
discretion decide to treat this as a Change of Control for all the purposes of
the Plan.

 

11.4

In rule 11 and rule 12, a person shall be deemed to have obtained Control of a
company if he, and others Acting in Concert with him, have obtained Control of
it together.

 

11.5

The Board shall, as soon as practicable (to the extent permitted by any
applicable law, rule, regulation or stock exchange requirement and subject to
any duty of confidentiality owed to a third party), serve written notice on each
Option Holder in the event that it affirmatively determines that an Asset Sale
is likely to occur.   Save as otherwise provided for in the Option Certificate,
any Exercise Condition that has yet to be satisfied in respect of any Option
held by an Option Holder shall automatically be waived immediately prior to
completion of an Asset Sale (the portion of such Option(s) that may be exercised
by an Option Holder pursuant to such waiver being the “Asset Sale Conditional
Accelerated Options”).  Any waiver of an unsatisfied Exercise Condition under
this rule 11.5 shall not constitute a waiver for any other purpose nor entitle
the Option Holder to exercise the Asset Sale Conditional Accelerated Options at
any point in time earlier than immediately prior to completion of the Asset
Sale.  The Company shall put in such procedures as the Board determines
appropriate to enable an Option Holder to exercise any Asset Sale Conditional
Accelerated Options immediately prior to completion of an Asset Sale.  The Board
shall have discretion to determine that any Option that has not been exercised
upon completion of an Asset Sale shall lapse.

 

11.6

If the shareholders of the Company receive notice of a resolution for the
voluntary winding up of the Company, save as otherwise provided for in the
Option

 

28849690 – UPDATED SOP RULES

16

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

Certificate, any Exercise Condition that has yet to be satisfied in respect of
any Option held by an Option Holder shall automatically be waived immediately
prior to the passing of such resolution (the portion of such Option(s) that may
be exercised by an Option Holder pursuant to such waiver being the “Winding Up
Conditional Accelerated Options”).  Any waiver of an unsatisfied Exercise
Condition under this rule 11.6 shall not constitute a waiver for any other
purpose nor entitle the Option Holder to exercise the Winding Up Conditional
Accelerated Options at any point in time earlier than immediately prior to the
passing of such resolution.  The Company shall put in such procedures as the
Board determines appropriate to enable an Option Holder to exercise any Winding
Up Conditional Accelerated Options immediately prior to the passing of such
resolution.  Any Option that has not been exercised upon passing of such
resolution shall immediately lapse.

 

11.7

Upon the occurrence of an IPO, the Board shall have the discretion to determine
that any Option shall be exchanged for, what in its reasonable opinion, the
Board considers to be a suitable replacement option and to the extent an Option
Holder refuses any such exchange, the Option shall lapse.

 

11.8

In the case of an Option granted to a US Taxpayer, rule 11 shall be administered
at all times in accordance with the requirements for corporate reorganizations
applicable to ISOs and Section 409A of the US Code so as to preserve the status
of the Options as compliant with the ISO regulations and not subject to Section
409A of the US Code.

12.

EXCHANGE OF OPTIONS

 

12.1

A buyer that acquires Control of the Company in the circumstances described in
rule 11.2 may offer to grant a new option (or procure an offer to grant a new
option by one of its holding companies) in exchange for an Option on terms
approved by the Board; provided that such terms shall comply with rule 11.8. An
Option Holder may accept such an offer within the applicable Rollover Period.

 

12.2

The Rollover Period shall be the period starting with the date the buyer
acquires Control and (subject to any shorter period agreed between the buyer and
the Board) ending on 60 days after that date.

13.

ADS; VARIATIONS OF SHARE CAPITAL

 

13.1

In the discretion of the Board, ADSs representing the number of Shares which
otherwise would be allotted and issued (or, if applicable, transferred) pursuant
to the exercise of an Option may be distributed to the Option Holder in lieu of
Shares in satisfaction of the Company’s obligation to issue (or, if applicable,
transfer) Shares pursuant to the exercise of an Option.

 

13.2

In the event that the Board exercises its discretion to distribute ADSs pursuant
to rule 13.1, unless the context requires (or the Board determines) otherwise,
any reference to “Shares” in this Plan and in the relevant Option Certificate
shall be deemed to be a reference to “ADS” with respect to the exercise of that
Option,

 

28849690 – UPDATED SOP RULES

17

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

including but not limited to, for the purpose of the Company satisfying its
obligations under rule 6.8.

 

13.3

If there is any variation of the share capital of the Company (whether that
variation is a capitalisation issue (other than a scrip dividend), rights issue,
consolidation, subdivision or reduction of capital or otherwise) that affects
(or may affect) the value of Options to Option Holders, the Board shall adjust
the number and description of Shares subject to each Option or the Exercise
Price of each Option in a manner that the Board, in its reasonable opinion,
considers to be fair and appropriate and in compliance with Applicable Laws.
However:

 

(a)

the total amount payable on the exercise of any Option in full shall not be
increased; and

 

(b)

the Exercise Price for a Share to be newly issued on the exercise of any Option
shall not be reduced below its nominal value (unless the Board resolves to
capitalise, from reserves, an amount equal to the amount by which the total
nominal value of the relevant Shares exceeds the total adjusted Exercise Price,
and to apply this amount to pay for the relevant Shares in full).

14.

NOTICES

 

14.1

Except as maintained in rule 14.3, any notice or other communication given under
or in connection with the Plan shall be in writing and shall be:

 

(a)

delivered by hand or by pre-paid first-class post or other next working day
delivery service at the Appropriate Address;

For the purposes of this rule 14, the “Appropriate Address” means:

 

(i)

in the case of the Company, Albireo Limited, c/o Albireo AB, Arvid Wallgrens
Backe 20, 413 46 Gothenburg, Sweden, provided the notice is marked for the
attention of Finance Department;

 

(ii)

in the case of an Option Holder, his home address; and

 

(iii)

if the Option Holder has died, and notice of the appointment of personal
representatives is given to the Company, any contact address specified in that
notice.

 

(b)

sent by fax to the fax number notified in writing by the recipient to the
sender; or

 

(c)

sent by email to the Appropriate Email Address.

 

28849690 – UPDATED SOP RULES

18

 

--------------------------------------------------------------------------------

AGREED FORM

 

For the purposes of this rule 14, “Appropriate Email Address” means:

 

(i)

in the case of the Company, stockadministration@albireopharma.com; and

 

(ii)

in the case of the Option Holder, his Albireo email address (to the extent that
he has reasonable access to one) or to any other email address as notified by
the Option Holder to the Company.

 

14.2

Any notice or other communication given under this rule 14 shall be deemed to
have been received on the earlier of actual receipt and:

 

(a)

if delivered by hand, on signature of a delivery receipt or at the time the
notice is left at the appropriate address;

 

(b)

if sent by prepaid first-class post or other next working day delivery service,
on the second Business Day after posting, or at the time recorded by the
delivery service;

 

(c)

if sent by fax, on the next Business Day after transmission; and

 

(d)

if sent by email, on the next Business Day after sending.

 

14.3

This rule does not apply to:

 

(a)

the service of any notice of exercise under rule 6.1; and

 

(b)

the service of any proceedings or other documents in any legal action or, where
applicable, any arbitration or other method of dispute resolution.

15.

ADMINISTRATION AND AMENDMENT

 

15.1

The Plan shall be administered by the Board.

 

15.2

The Board may amend the Plan from time to time, except that any modification or
amendment of the Plan shall not, without the consent of an Option Holder,
adversely affect his or her rights under an outstanding Option.  With the
consent of the Option Holder affected, the Board may amend outstanding Options
in a manner that may be adverse to the Option Holder but that is not
inconsistent with the Plan.  In the discretion of the Board, outstanding Options
may be amended by the Board in a manner which is not adverse to the Option
Holder. Any amendment approved by the Board which the Board determines is of a
scope that requires shareholder approval shall be subject to obtaining such
shareholder approval.

 

15.3

The cost of establishing and operating the Plan shall be borne by the Group
Members in proportions determined by the Board.

 

28849690 – UPDATED SOP RULES

19

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

15.4

To satisfy the exercise of all the Options, the Company shall ensure that at all
times:

 

(a)

it has sufficient unissued or treasury Shares available, taking into account any
other obligations of the Company to issue Shares and to transfer Shares from
treasury, if the Company has restricted the number of Shares it can issue in the
Articles of Association; and

 

(b)

arrangements are in place for any third party to transfer issued Shares.

 

15.5

The Board shall determine any question of interpretation and settle any dispute
arising under the Plan. In these matters, the Board's decision shall be final.

 

15.6

The Company shall not be obliged to notify any Option Holder if an Option is due
to lapse.

 

15.7

The Company shall not be obliged to provide Option Holders with copies of any
materials sent to the holders of Shares.

16.

THIRD PARTY RIGHTS

 

16.1

A person who is not a party to an Option shall not have any rights under or in
connection with it as a result of the Contracts (Rights of Third Parties) Act
1999 except where these rights arise under any rule of the Plan for any employer
or former employer of the Option Holder that is not a party to an Option.  This
does not affect any right or remedy of a third party that exists, or is
available, apart from the Contracts (Rights of Third Parties) Act 1999.

 

16.2

The rights of the parties to an Option to surrender, terminate or rescind it, or
agree any variation, waiver or settlement of it, are not subject to the consent
of any person that is not a party to the Option as a result of the Contracts
(Rights of Third Parties) Act 1999.

17.

DATA PROTECTION

 

17.1

In accepting the grant of an Option each Option Holder consents to the
collection, holding, processing and transfer of his Personal Data by the Company
or any Group Member (including, without limitation, any transfers as between
Group Members) for all purposes connected with the operation of the Plan.

 

17.2

The purposes of the Plan referred to in rule 17.1 include, but are not limited
to:

 

(a)

holding and maintaining details of the Option Holder's Options; and

 

(b)

transferring the Option Holder's Personal Data to the trustee of an employee
benefit trust, the Company's registrars or brokers or any administrators of the
Plan; and

 

28849690 – UPDATED SOP RULES

20

 

--------------------------------------------------------------------------------

AGREED FORM

 

 

(c)

transferring the Option Holder's Personal Data to a bona fide prospective buyer
of the Company or the Option Holder's employer company or business unit (or the
prospective buyer's advisers), provided that the prospective buyer, and its
advisers, irrevocably agree to use the Option Holder's Personal Data only in
connection with the proposed transaction and in accordance with the data
protection principles set out in the Data Protection Act 1998; and

 

(d)

transferring the Option Holder's Personal Data under rule 17.2(b) or rule
17.2(c) to a person who is resident in the United States or another country or
territory outside the European Economic Area that may not provide the same
statutory protection for the information as countries within the European
Economic Area.

18.

GOVERNING LAW

The Plan and any dispute or claim arising out of or in connection with it or its
subject matter or formation (including non-contractual disputes or claims) shall
be governed by and construed in accordance with the law of England and Wales.

19.

JURISDICTION

 

19.1

Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with, the Plan or its subject matter or formation (including
non-contractual disputes or claims).

 

19.2

Each party irrevocably consents to any process in any legal action or
proceedings under rule 19.1 being served on it in accordance with the provisions
of the Plan relating to service of notices. Nothing contained in the Plan shall
affect the right to serve process in any other manner permitted by law.

 

28849690 – UPDATED SOP RULES

21

 